UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1817


JACQUELINE PIDANICK,

                   Plaintiff - Appellant,

             v.

CHRISTOPHER MADDALONI; MARSHALL HORTON; HORTON AND
GOODMAN LLC, a South Carolina Limited Liability Corporation,

                   Defendants - Appellees,

             and

PAUL C. LAROSA, III, individually and in his official capacity; CHRIS
SANKOWSKI, individually and in his official capacity,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. David C. Norton, District Judge. (9:17-cv-00281-DCN)


Submitted: November 15, 2018                           Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jacqueline Pidanick, Appellant Pro Se. Mark S. Berglind, VAUX & MARSCHER, PA,
Bluffton, South Carolina; Joseph C. Wilson, IV, PIERCE, SLOAN, WILSON,
KENNEDY & EARLY LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jacqueline Pidanick appeals the district court’s order dismissing her civil

complaint.    The district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2012).      The magistrate judge recommended that relief be

denied and advised Pidanick that failure to file timely, specific objections to this

recommendation would waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Pidanick

has waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We deny Pidanick’s motion to

seal the discovery materials in a separate civil action, as the motion should be filed in the

district court handling that case.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3